                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF GEORGIA
                                  DUBLIN DIVISION




UNITED STATES OF AMERICA

V.                                             CR315-005

KENTACOOK




                ORDER ON MOTION FOR LEAVE OF ABSENCE



      Patricia G. Rhodes having made application to the Court for a leave of

absence, and it being evident from the application that the provisions of Local Rule 83.9

have been complied with, and no objections having been received;

      IT IS HEREBY ORDERED THAT Patricia G. Rhodes be granted leave of

absence for the following periods: October 29,2019 through October 31, 2019.

      This "^^dav of October, 2019.


                                        J, RANDALIIALL,CHIEF JUDGE
                                        UNITE7STATES DISTRICT COURT
                                               [ERN DISTRICT OF GEORGIA
